Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims 
	Claims 1-20 are pending.
	Claims 1, 4-5, 7-11 have been examined.
	Claims 2-3, 6 and 12-20 are withdrawn from consideration as drawn to a non-elected invention.
	Claims 8 and 13 have been amended in the amendment filed 5/16/2022. 
The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to Applicant’s amendment filed 5/16/2022.

		
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gaillard FR 2868783 (Gaillard), cited by Applicant (citations are to US PG 2007/0287815).

Claim 1:
Gaillard teaches:
 	A method for preparing a dispersion of a hydrophilic phase: see claim 1, step 2 recites “preparation of a water phase”
comprising at least one water-soluble (co)polymer; [0029] teaches:The useful non-ionic monomers in this invention can be selected from the group including water-soluble vinyl monomers. The preferred monomers belonging to this category are advantageously selected from the group including acrylamide and methacrylamide, N-isopropylacrylamide, N--N-dimethylacrylamide and N-methylolacrylamide. N-vinylformamide, N-vinyl acetamide, N-vinylpyridine and/or N-vinylpyrrolidone can also be used. Acrylamide will be the preferred non-ionic monomein a lipophilic phase,[006] and [0007] teach lipophilic phases;
comprising the following steps: a) preparing a lipophilic phase comprising a lipophilic solvent; 
[006] and [0007] teach preparing lipophilic phases with solvent oil; It should be pointed out that reverse emulsion polymerization is a preferred method well known to those skilled in the art. It notably provides acrylic polymers with high molecular weight and may contain a reasonably high concentration of polymers while remaining fluid. Moreover, the large specific surface of the dispersed phase of the polymer makes solubilization or swelling of the polymer very rapid
and at least one monomer of formula (I):  
    PNG
    media_image1.png
    106
    140
    media_image1.png
    Greyscale
 Formula (I) 
wherein, - R1, R2, R3 are separately chosen from the group consisting of a hydrogen atom, a methyl group, a carboxylate group and Z-X, - Z is chosen from the group consisting of comprising C(=O)-O; C(=O)-NH; 0- C(=0); NH-C(=0)-NH; NH-C(=0)-0; and a saturated or unsaturated, substituted or unsubstituted carbon chain comprising 1 to 20 carbon atoms capable of comprising one or more heteroatoms chosen from nitrogen and oxygen, - X is a group chosen from the alkanolamides, sorbitan esters, ethoxylated sorbitan esters, glyceryl esters, and polyglycosides; and comprising a saturated or unsaturated, linear, branched or cyclic, optionally aromatic, hydrocarbon chain, 
Claim Interpretation:
Formula (I) where R1, R2, R3 are H; Z= a one carbon chain, and X = a one carbon chain may be broadly seen as a hydrocarbon with as little as 4 carbon atoms and at least one double bond.
Formula (I) is taught as follows:
Using the full structure in 11 which is called glyceryl methacrylate of sorbitan monoleate or diethanolamide or oleic diethanolamide or 2-hydroxypropyl methacrylate of the monoleate of diethanolamide:
X: [0006] teaches adding 3-4 wt % emulsifier to the lipophilic phase, which is taught as sorbitan fatty acid ester and polysorbate; the sorbitan fatty acid ester is Applicant’s claimed X;
Z: [0007] teaches adding a lipophilic monomer that is methyl acrylate and other various methacrylates including methoxy polyethylene glycol methacrylate; which meets Applicant’s claim language: and a saturated or unsaturated, substituted or unsubstituted carbon chain comprising 1 to 20 carbon atoms capable of comprising one or more heteroatoms chosen from nitrogen and oxygen
[0006] teaches adding propylene monomer; which meets Applicant’s claim language: and a saturated or unsaturated, substituted or unsubstituted carbon chain comprising 1 to 20 carbon atoms capable of comprising one or more heteroatoms chosen from nitrogen and oxygen
Accordingly, the disclosed emulsifier, the lipophilic monomers taught and the propylene monomer will polymerize to create Formula (I) where R1, R2 and/or R3: two are H, and one may be a methyl group; 


b) preparing a hydrophilic phase comprising at least one monomer different from the monomer of formula (I), 3Via EFS-WebSerial No.: Not Yet Assigned [0007] teaches preparing a hydrophilic phase comprising acrylamide;
Date of Deposit: May 29, 2020Attorney Docket No.: 1759.532 c) introducing the hydrophilic phase into the lipophilic phase with stirring in order to form a dispersion of hydrophilic phase in lipophilic phase, [006] teaches dissolving and dispersing by slowly dropping the water phase into the oil phase while stirring and emulsifying;
and d) once the dispersion is formed, polymerization of the monomers of the hydrophilic phase and polymerization of at least one monomer of formula (I). [0014] teaches adding polymerization initiators.

Claim 4:
Gaillard teaches:
wherein the water-soluble (co)polymer is obtained from at least one nonionic monomer and/or at least one anionic monomer and/or at least one cationic monomer and/or at least one zwitterionic monomer. Acrylamide is taught in [0007].

Claim 5.
Gaillard teaches:
wherein the nonionic monomer is chosen from the group consisting of comprising acrylamide, methacrylamide, N-isopropylacrylamide, N,N-dimethylacrylamide, N- methylolacrylamide, N-vinylformamide, N-vinyl acetamide, N-vinylpyridine, N- vinylpyrrolidone, acryloyl morpholine, glycidyl methacrylate, glyceryl methacrylate and diacetone acrylamide. Acrylamide is taught in [0007].

Claim 7:
Gaillard teaches:
wherein the water-soluble (co)polymer is linear or structured. Because the chemistry is the same including the reactants and process conditions, the resultant molecular structure would be the same as well. 

Claim 8:
Gaillard teaches:
wherein the interface polymer comprises, in addition to the monomer of formula (I), at least one nonionic monomer and/or at least one anionic monomer and/or at least one cationic monomer.  [0007] teaches mixtures of monomers may be used, mixtures of emulsifiers may be used. 

Claim 9:
Gaillard teaches:
and at least one monomer of formula (I):  
    PNG
    media_image1.png
    106
    140
    media_image1.png
    Greyscale
 Formula (I) 
wherein, - R1, R2, R3 are separately chosen from the group consisting of a hydrogen atom, a methyl group, a carboxylate group and Z-X, - Z is chosen from the group consisting of comprising C(=O)-O; C(=O)-NH; 0- C(=0); NH-C(=0)-NH; NH-C(=0)-0; and a saturated or unsaturated, substituted or unsubstituted carbon chain comprising 1 to 20 carbon atoms capable of comprising one or more heteroatoms chosen from nitrogen and oxygen, - X is a group chosen from the alkanolamides, sorbitan esters, ethoxylated sorbitan esters, glyceryl esters, and polyglycosides; and comprising a saturated or unsaturated, linear, branched or cyclic, optionally aromatic, hydrocarbon chain, 
Formula (I) is taught as follows:
X: [0006] teaches adding 3-4 wt % emulsifier to the lipophilic phase, which is taught as sorbitan fatty acid ester and polysorbate; the sorbitan fatty acid ester is Applicant’s claimed X;
Z: [0007] teaches adding a lipophilic monomer that is methyl acrylate and other various methacrylates including methoxy polyethylene glycol methacrylate; which meets Applicant’s claim language: when Z is C(=O)-O and R1, R2 and R3 are H this is a methacrylate; [0007] teaches to use a methyl acrylate, methyl methacrylate and ethyl acrylate.

Claim 10:
Gaillard teaches:
wherein the monomer of formula (I) is chosen from sorbitan monooleate (meth)acrylate, diethanolamide monooleate 2-hydroxypropyl (meth)acrylate, or sorbitan monooleate glyceryl (meth)acrylate; formula (I) is taught as sorbitan monoleate methacrylate by Gaillard for the reason set forth in claim 9: 
Formula (I) is taught as follows:
X: [0006] teaches adding 3-4 wt % emulsifier to the lipophilic phase, which is taught as sorbitan fatty acid ester (i.e. Applicant’s claimed sorbitan monooleate)and polysorbate; the sorbitan fatty acid ester is Applicant’s claimed X;
Z: [0007] teaches adding a lipophilic monomer that is methyl acrylate and other various methacrylates including methoxy polyethylene glycol methacrylate; which meets Applicant’s claim language: when Z is C(=O)-O and R1, R2 and R3 are H this is a methacrylate; [0007] teaches to use a methyl acrylate, methyl methacrylate and ethyl acrylate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gaillard FR 2868783 (Gaillard), cited by Applicant in view of WO 83/00337 (WO ‘337) cited by Applicant and Karian et al. RU 2511444 (Karian).
Gaillard is relied upon as discussed above. 

Claim 11:
Gaillard teaches applicant’s invention which is using a method known as inverse emulsion polymerization; which then creates a dispersion of polymers  that have industrial uses. 

    PNG
    media_image2.png
    168
    299
    media_image2.png
    Greyscale

Inverse emulsion polymerization technology is a process of radical polymerization which consists of polymerizing ethylenic and hydrophilic monomers, which are soluble in water droplets, dispersed in an oily phase and stabilized by a low HLB (hydro lipid balance) emulsifier system. 
Applicant’s method steps are fully disclosed in the prior art. 
Gaillard teaches a similar formula to formula (I) but not identical. Gaillard a polysorbate which are a class of emulsifiers having different length of carbon chain. Polysorbate 80 or sorbitan monooleate is the fatty acid ester chain on Applicant’s claim 11. Therefore, Gaillard teaches to use the genus of the species (oleic or monooleate) that Applicant has claimed.  or 
An identical process with almost identical monomers was described in WO 83/00337 (cited by Applicant) in 1983. There it was taught to use the self inverting water in oil emulsions of water-soluble polymers in the enhanced oil recovery processes. WO ‘337 teaches inverse emulsion polymerization using sorbitan monoleate and the reaction product between oleic acid and isopropanolamide or a mixture thereof. The difference between WO ’337 (1982, or 40 years ago) is this: Applicant uses a diethanolamide instead of an isopropanolamide. The Examiner finds this distinction obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date for the following reasons. The structures are not so distinct as to be expected to impart a huge difference to the resultant chemistry. The disclosure in of isopropanolamide must be considered as an illustration, not an exhaustion of all possible amides to react with oleic acid. The examiner notes that the level of skill in this art is very high someone with a PhD in chemistry and the notion to try one monomer for another in a high-level polymer art is something one of ordinary skill in the art would be aware of. The Examiner also notes that this disclosure was 40 years ago. 
Merely substituting one monomer for another in a known process is an obvious engineering design variant one of ordinary skill in the art would be aware of and Applicant has not shown that the substitution of diethylamide for isopropanolamide solves any stated problem or produces unexpected results. 
Gaillard teaches the inclusion of methacrylates in the lipophillic phase to create the formula (I) monomer, see [0007] which discloses using about 10 methacrylates in the lipophilic phase mix. 
Gaillard does not specify:
the methacrylate be a 2 hydroxypropyl methacrylate or a diethanol amide in the monomer. 
RU ‘2511444 teaches inverse polymerization methods to create emulsions for use in enhanced oil recovery, see abstract. Polyamides are polymerized with monomers of hydroxypropyl methacrylate in the same process used by Applicant, Gaillard and WO ‘337, inverse emulsion polymerization. It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify the ingredients in the inverse polymerization process taught by  Gaillard and/or and use a  hydroxypropyl methacrylate as taught by RU ‘444 because  RU ‘444  teaches hydroxypropyl methacrylate monomers have utility in inverse polymerization emulsions suitable for enhanced oil recovery and it is clear that Gaillard prefers methacrylates as monomers in the mix because there are suggested about 10 different methacrylates. 
The examiner notes that the level of skill in this art is very high someone with a PhD in chemistry and the notion to try one monomer for another in a high-level polymer art is something one of ordinary skill in the art would be aware of. The Examiner also notes that this disclosure was 40 years ago. 
Merely substituting one monomer for another in a known process is an obvious engineering design variant one of ordinary skill in the art would be aware of and Applicant has not shown that the substitution of diethylamide for isopropanolamide solves any stated problem or produces unexpected results.

Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. Applicant broadly states that Gaillard does not teach “an interface polymer, obtained by polymerization of a monomer of formula (I) in lipophilic phase”. Applicant then argues that the citation of [0006] and [0007] do not teach what the Examiner alleges. The Examiner meant for those citations to the making by use of reverse emulsion polymerization.


Gaillard teaches applicant’s invention which is using a method known as inverse emulsion polymerization; which then creates a dispersion of polymers  that have industrial uses. 

    PNG
    media_image2.png
    168
    299
    media_image2.png
    Greyscale



Inverse emulsion polymerization technology is a process of radical polymerization which consists of polymerizing ethylenic and hydrophilic monomers, which are soluble in water droplets, dispersed in an oily phase and stabilized by a low HLB (hydro lipid balance) emulsifier system. 
Applicant’s method steps are fully disclosed in the prior art. 
Gaillard teaches a similar formula to formula (I) but not identical. Gaillard a polysorbate which are a class of emulsifiers having different length of carbon chain. Polysorbate 80 or sorbitan monooleate is the fatty acid ester chain on Applicant’s claim 11. Therefore, Gaillard teaches to use the genus of the species (oleic or monooleate) that Applicant has claimed.  or 
An identical process with almost identical monomers was described in WO 83/00337 (cited by Applicant) in 1983. There it was taught to use the self inverting water in oil emulsions of water-soluble polymers in the enhanced oil recovery processes. WO ‘337 teaches inverse emulsion polymerization using sorbitan monoleate and the reaction product between oleic acid and isopropanolamide or a mixture thereof. The difference between WO ’337 (1982, or 40 years ago) is this: Applicant uses a diethanolamide instead of an isopropanolamide. The Examiner finds this distinction obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date for the following reasons. The structures are not so distinct as to be expected to impart a huge difference to the resultant chemistry. The disclosure in of isopropanolamide must be considered as an illustration, not an exhaustion of all possible amides to react with oleic acid. The examiner notes that the level of skill in this art is very high someone with a PhD in chemistry and the notion to try one monomer for another in a high-level polymer art is something one of ordinary skill in the art would be aware of. The Examiner also notes that this disclosure was 40 years ago. 
Merely substituting one monomer for another in a known process is an obvious engineering design variant one of ordinary skill in the art would be aware of and Applicant has not shown that the substitution of diethylamide for isopropanolamide solves any stated problem or produces unexpected results. 
Gaillard teaches the inclusion of methacrylates in the lipophillic phase to create the formula (I) monomer, see [0007] which discloses using about 10 methacrylates in the lipophilic phase mix. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. CN 103627380 teaches inverse emulsion polymerization using emulsifiers comprising sorbitan fatty acid esters and polyoxyethylene sorbitan monoleate.
2. US 20170335253 teaches inverse emulsion polymerization using monomers of hydroxypropyl methacrylate and acrylamide.
3. US 20180112119 teaches using oleic acid diethanolamide as the emulsifier/oil-soluble dispersant B1 in an inverse emulsion polymerization process with for the oil industry. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/             Primary Examiner, Art Unit 3674